   Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 1 of 29. PageID #: 7349




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                  :       CASE NO. 3:03-CR-739
                                           :
                 Plaintiff,                :
                                           :       JUDGE JAMES G. CARR
       vs.                                 :
                                           :       SUPPLEMENT TO MOTION FOR
JAMES LEE WHEELER,                         :       SENTENCING REDUCTION UNDER
                                           :       18 U.S.C. § 3582(c)(1)(A)(i) FOR
                 Defendant.                :       COMPASSIONATE RELEASE DUE TO
                                           :       COVID-19 CIRCUMSTANCES

       The defendant, James Wheeler, by and through counsel, respectfully moves this Court,

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), for an order reducing his sentence and placing him on

home confinement based on the extraordinary and compelling circumstances that have presented

through the COVID-19 pandemic as well as the impact on Mr. Wheeler by his continued

incarceration.

                                           Respectfully submitted,

                                           STEPHEN C. NEWMAN
                                           Federal Public Defender
                                           Ohio Bar: 0051928

                                           /s/ Jeffrey B. Lazarus
                                           JEFFREY B. LAZARUS
                                           Assistant Federal Public Defender
                                           Ohio Bar: 0079525
                                           1660 West Second Street, Suite #750
                                           Cleveland, OH 44113
                                           (216)522-4856 Fax:(216)522-4321
                                           E-mail: jeffrey_lazarus@fd.org

                                           Attorney for James Wheeler



                                               1
     Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 2 of 29. PageID #: 7350




                                MEMORANDUM IN SUPPORT

I.      Introduction and Procedural History

        On April 8, 2003, the grand jury returned an indictment charging James Wheeler and 37

other co-defendants with offenses related to racketeering (RICO) violations, a drug conspiracy,

and firearms offenses. Dkt. 1, PageID 1-102. Specifically, James Wheeler was charged with four

counts, specifically in Count 1, racketeering, in violation of 18 U.S.C. § 1962(c); Count 2, RICO

conspiracy, in violation of 18 U.S.C. § 1962(d); Count 3, drug trafficking conspiracy, in violation

of 21 U.S.C. §§ 841(a)(1) and 846; and Count 4, conspiracy to carry or use firearms in relation to

drug trafficking or crimes of violence, in violation of 18 U.S.C. § 924(o). The case was assigned

to the Honorable David Katz.

        During the pendency of the case, the government filed an enhancement information

pursuant to 21 U.S.C. § 851, claiming his two Indiana convictions, from 1972, for felony drug

possession were each prior felony drug convictions, which increased Mr. Wheeler’s statutory

penalties. Dkt. 916, Information, PageID 301-05. Mr. Wheeler exercised his right to trial.

        Prior to trial, during trial, and after trial, a main point of contention by Mr. Wheeler was

the fact that he had been charged and convicted of RICO violations in the Middle District of Florida

in 2002. In that case, on January 30, 2004, Mr. Wheeler received a sentence from the Florida

federal court for 199 months. PSR at ¶ 103. In the instant case, he filed various motions to dismiss

the instant charges due to Double Jeopardy violations. Dkt. 973, Motion to Dismiss; Dkt. 1101,

Amended Motion to Dismiss; Dkt. 1110, Supplement to Motion. These motions were ultimately

denied by the Court. Dkt. 1482, PageID 2721-28.

        The jury found Mr. Wheeler guilty on Counts 1, 2 and 3; a Special Verdict form indicated

the drug quantities to be 5 kilograms or more of cocaine and 100 kilograms but less than 1000



                                                 2
   Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 3 of 29. PageID #: 7351




kilograms of marijuana. Dkt. 1161, Verdict, PageID 1806-07. Mr. Wheeler was found not guilty

of Count 4. Dkt. 1161, PageID 1806.

       The sentencing hearing was held on December 20, 2004. The sentencing transcript is not

accessible on the court’s online docket (ECF), and therefore defense counsel attaches it as Exhibit

A. In accordance with the presentence report’s findings, the district court found that, under the

sentencing guidelines, Mr. Wheeler was a total offense level 36, Criminal History Category II,

which corresponded to a guideline range of 210 to 262 months. Ex. A, p. 12. The government,

however, made objections to the presentence report’s calculations. Specifically, the government

sought for Mr. Wheeler to be deemed a career offender based on: 1) the 1972 Indiana drug

possession conviction, and 2) the Florida federal RICO conviction. Ex. A, p. 6. With the career

offender designation, the government sought for Mr. Wheeler’s sentencing guideline range to be

360 months to life, at total offense level 41, Criminal History Category VI. Ex. A, p. 6. The Court

agreed with the government’s conclusion that he was a career offender based on these two

convictions, and concluded his guideline range was 360 months to life. Ex. A, p. 19.

       The government also claimed that under the § 851 notice, Mr. Wheeler was subject to a

mandatory statutory life sentence. Ex. A, p. 13. The Court seemed to agree, initially indicating

“because the enhancements and notifications with regard to prior criminal activity were afforded

to the defendant under Section 851 of Title 21, it would therefore appear that a sentencing of life

is mandatory.” Ex. A, p. 20. The Court then indicated:

       I also believe that it is clear to this judge that even if Mr. Wheeler were a guideline
       of 36 and a criminal history of two, this Court would sentence Mr. Wheeler to 262
       months on Counts 1 and 3 to be served consecutively, and 20 years consecutively
       on Count 2. That’s a total of in excess of 63 years.

Ex. A, p. 20.




                                                 3
   Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 4 of 29. PageID #: 7352




        Defense counsel, in arguing for a favorable sentence, asked the Court to “consider some of

the health problems [Mr. Wheeler] has experienced more recently at his current age of 62 years.”

Ex. A, p. 21. The district court, detailed the facts surrounding the offense and that Mr. Wheeler

was a good husband and father, but found no reason to downward depart from the guideline range.

Ex. A, pp. 27-29. The district court imposed a sentence of life imprisonment on Count 1 and Count

3, which was to run consecutively to a sentence of 20 years on Count 2. Dkt. 1684, PageID 3240.

        On August 1, 2008, the Sixth Circuit reversed Mr. Wheeler’s convictions on Count 1 and

Count 2, finding “the indictment for the substantive RICO and RICO conspiracy offenses violated

the Double Jeopardy clause because of an earlier prosecution.” Dkt. 1973, PageID 3890, see also

United States v. Wheeler, 535 F.3d 446 (6th Cir. 2008). The Sixth Circuit affirmed the life sentence

on Count 3. Id. Upon remand, on June 19, 2009, Judge Katz reimposed the life sentence on Count

3; Judge Katz found Mr. Wheeler’s appearance was not required in reimposing the life sentence.

Dkt. 2070, PageID 4333.

        In the years since that time Mr. Wheeler has filed several motions to seek relief from his

life sentence. He filed a motion to vacate his conviction and sentence under 28 U.S.C. § 2255. Dkt.

2132. In this petition, he challenged his life sentence and the validity of the § 851 filing resulting

in his life sentence. Dkt. 2132, PageID 6691-96. In their response, the government indicated that

Mr. Wheeler was not given a mandatory life sentence but was given a life sentence under the

guidelines. Dkt. 2153, PageID 6950-51. The district court agreed, finding that Mr. Wheeler’s only

§ 851 enhancement was his 1972 Indiana conviction for possession of drugs. Dkt. 2155, PageID

2155.

        In 2014, Mr. Wheeler filed a motion for relief under one of the retroactive sentencing

guidelines amendments. Dkt. 2223. While Mr. Wheeler had demonstrated U.S.S.G. Amendment



                                                  4
      Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 5 of 29. PageID #: 7353




782 would have reduced his total offense level by two, from 41 to 39, his range still remained 360

months to life, and therefore the Court denied his motion. Dkt. 2227.

          On March 26, 2020, Mr. Wheeler filed a pro se motion requesting this Court grant him a

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). Dkt. 2278. In this motion, Mr.

Wheeler provides several exhibits, including his medical records from the institution, his

rehabilitative efforts, and his requests to the Warden. Dkt. 2278, PageID 7320-39. These will be

discussed in greater detail infra. The government has filed a response. Dkt. 2279. On April 14,

2020, this Court appointed the undersigned to file a position paper regarding Mr. Wheeler’s

motion. Mr. Wheeler now supplements his pro se motion, clarifying some points and addressing

why he is both eligible for, and deserving of, a compassionate release under 18 U.S.C. §

3582(c)(1)(A).

II.       Mr. Wheeler’s Request for Compassionate Release and the COVID-19 Pandemic

          Mr. Wheeler requests a compassionate release due to the circumstances surrounding

COVID-19. The COVID-19 outbreak represents an additional and immediate health concern

facing the Bureau of Prisons as a whole, and further places Mr. Wheeler at high-risk for danger.

The BOP facility where Mr. Wheeler is currently incarcerated, FCI Terre Haute, is on total

lockdown due to the pandemic and quarantine procedures.

          Over the last six weeks, the number of positive COVID-19 cases in the Bureau of Prisons

has grown at an alarming rate. As of April 27, 2020, there have been 1,376 total cases of COVID-

19 in BOP facilities (1,046 inmates and 330 staff members) and a total of 28 inmate deaths. 1 The

“curve” is not flattening in the BOP; in fact the opposite is taking place.




1
    https://www.bop.gov/coronavirus/ (updating daily)


                                                  5
      Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 6 of 29. PageID #: 7354




                                               BOP-Reported Positive Tests for COVID-19
                                                            Nationwide
            1200
            1000
             800
             600
             400
             200
               0
                   3/20/2020
                               3/22/2020
                                           3/24/2020
                                                       3/26/2020
                                                                   3/28/2020
                                                                               3/30/2020
                                                                                           4/1/2020
                                                                                                      4/3/2020
                                                                                                                 4/5/2020
                                                                                                                            4/7/2020
                                                                                                                                       4/9/2020
                                                                                                                                                  4/11/2020
                                                                                                                                                              4/13/2020
                                                                                                                                                                          4/15/2020
                                                                                                                                                                                      4/17/2020
                                                                                                                                                                                                  4/19/2020
                                                                                                                                                                                                              4/21/2020
                                                                                                                                                                                                                          4/23/2020
                                                                                                                                                                                                                                      4/25/2020
                                                                                                                                                                                                                                                  4/27/2020
                                                           Number of Positive Inmates                                                         Number of Positive Staff
                                                           Number of Inmate Deaths


In fact, the table below compares the number of cases of COVID-19 in the BOP as compared to

the rest of the United States, as compared by days since first infection reported. 2


                                Day of Known                                                                                   BOP                                    U.S.                            U.S.
                                                                                           BOP Date
                                COVID-19 Case                                                                               Infections                                Date                         Infections
                               Day 1                                                       3/20/2020                        2                                 1/22/2020                            1
                               Day 2                                                       3/21/2020                        3                                 1/23/2020                            1
                               Day 4                                                       3/23/2020                        6                                 1/25/2020                            2
                               Day 5                                                       3/24/2020                        9                                 1/26/2020                            5
                               Day 7                                                       3/26/2020                        18                                1/28/2020                            5
                               Day 8                                                       3/27/2020                        27                                1/29/2020                            5
                               Day 10                                                      3/29/2020                        38                                1/31/2020                            7
                               Day 11                                                      3/30/2020                        52                                2/1/2020                             8
                               Day 12                                                      3/31/2020                        59                                2/2/2020                             8
                               Day 13                                                      4/1/2020                         94                                2/3/2020                             11
                               Day 14                                                      4/2/2020                         114                               2/4/2020                             11
                               Day 15                                                      4/3/2020                         141                               2/5/2020                             11
                               Day 16                                                      4/4/2020                         174                               2/6/2020                             11
                               Day 17                                                      4/5/2020                         197                               2/7/2020                             11
                               Day 18                                                      4/6/2020                         259                               2/8/2020                             11
                               Day 19                                                      4/7/2020                         313                               2/9/2020                             11
                               Day 20                                                      4/8/2020                         377                               2/10/2020                            11
                               Day 21                                                      4/9/2020                         408                               2/11/2020                            12
                               Day 22                                                      4/10/2020                        481                               2/12/2020                            12


2
    https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html

                                                                                                                            6
   Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 7 of 29. PageID #: 7355




                  Day 23                                                  4/11/2020                               520                                    2/13/2020                                 13
                  Day 24                                                  4/12/2020                               541                                    2/14/2020                                 13
                  Day 25                                                  4/13/2020                               589                                    2/15/2020                                 13
                  Day 26                                                  4/14/2020                               694                                    2/16/2020                                 13
                  Day 27                                                  4/15/2020                               731                                    2/17/2020                                 13
                  Day 28                                                  4/16/2020                               752                                    2/18/2020                                 13
                  Day 29                                                  4/17/2020                               761                                    2/19/2020                                 13
                  Day 30                                                  4/18/2020                               784                                    2/20/2020                                 13
                  Day 31                                                  4/19/2020                               804                                    2/21/2020                                 15
                  Day 32                                                  4/20/2020                               816                                    2/22/2020                                 15
                  Day 33                                                  4/21/2020                               863                                    2/23/2020                                 15
                  Day 34                                                  4/22/2020                               908                                    2/24/2020                                 15
                  Day 35                                                  4/23/2020                               977                                    2/25/2020                                 15
                  Day 36                                                  4/24/2020                               985                                    2/26/2020                                 15
                  Day 37                                                  4/25/2020                               1047                                   2/27/2020                                 16
                  Day 38                                                  4/26/2020                               1118                                   2/28/2020                                 16
                  Day 39                                                  4/27/2020                               1376                                   2/29/2020                                 24

The rates of rising COVID-19 infections in the BOP are significantly higher than the rest of the

United States population.


                    Cumulative Rate of Rise of COVID-19 Infections
             1200.00%
             1000.00%
              800.00%
              600.00%
              400.00%
              200.00%
                0.00%
                        3/20/2020
                                    3/22/2020
                                                3/24/2020
                                                            3/26/2020
                                                                        3/28/2020
                                                                                    3/30/2020
                                                                                                4/1/2020
                                                                                                           4/3/2020
                                                                                                                      4/5/2020
                                                                                                                                 4/7/2020
                                                                                                                                            4/9/2020
                                                                                                                                                       4/11/2020
                                                                                                                                                                   4/13/2020
                                                                                                                                                                               4/15/2020
                                                                                                                                                                                           4/17/2020
                                                                                                                                                                                                       4/19/2020
                                                                                                                                                                                                                   4/21/2020
                                                                                                                                                                                                                               4/23/2020
                                                                                                                                                                                                                                           4/25/2020




                                                                 Cumulative BOP Rate of Rise Since 3/20/2020
                                                                 Cumulative U.S. Rate of Rise Since 3/20/2020


As of right now, FCI Terre Haute, does not have any reported positive cases of COVID-19, but

given the testing deficiencies, it cannot be said that there are no infected inmates. Several

institutions have quickly been overrun with infections due to the BOP’s inability to adequately


                                                                                                                      7
     Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 8 of 29. PageID #: 7356




address the necessary interventions. On May 3, 2020, it was reported that BOP facilities in West

Virginia (FCI Gilmer and FCC Hazelton) which had previously reported no positive cases of

COVID-19, were designated to accept inmates from other institutions, and within days, there were

reported positive cases amongst the inmates. 3 This story demonstrates the chaos, uncertainty, and

tumultuous circumstances facing the Bureau of Prisons as a whole.

         In fact, within the Northern District of Ohio, one specific prison, FCI Elkton, has been in

the spotlight over the past month due to the effects of COVID-19. On March 31, 2020, two inmates

at FCI Elkton tested positive for COVID-19. 4 That same day, due to the nationwide impact of

COVID-19, the Bureau of Prisons issued a mandatory 14-day lockdown for all inmates in all BOP

facilities. 5 The following day, a third inmate had tested positive and 80 inmates were showing

symptoms of COVID-19. 6 The following day, April 2, 2020, an FCI Elkton inmate died of

COVID-19. 7 On April 3, a second inmate died from the same virus. 8 A few days later, a third

inmate died, and the Governor sent in the Ohio National Guard to assist the prison staff. 9 On April


3
 https://www.timeswv.com/covid-19/there-were-no-cases-of-covid-19-in-west-virginia-federal-
prisons-four-days-after/article_4d6d4ff6-8cdb-11ea-b700-b34865726b5b.html
4
  https://www.cleveland.com/court-justice/2020/03/federal-prison-in-ohio-where-jimmy-dimora-
is-doing-time-reports-coronavirus-cases-among-inmates.html
5
 https://www.npr.org/sections/coronavirus-live-updates/2020/03/31/824917318/prisoners-
across-country-will-be-confined-for-14-days-to-cut-coronavirus-spread
6
 https://www.wkyc.com/article/news/investigations/3-elkton-inmates-test-positive-for-covid-19-
another-80-are-showing-symptoms/95-e24580c2-dd59-4c0a-9334-1aa061b4abbe
7
    https://www.cleveland19.com/2020/04/02/year-old-inmate-dies-while-federal-custody-ohio/
8
 https://www.wkbn.com/news/coronavirus/federal-prison-in-columbiana-county-reports-
another-inmate-death-this-one-from-covid-19/
9
 https://radio.wosu.org/post/coronavirus-ohio-national-guard-sent-elkton-federal-prison-
medical-mission#stream/0


                                                  8
      Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 9 of 29. PageID #: 7357




14, 2020, a fourth inmates died from COVID-19 symptoms 10, and the following day a fifth inmate

died after testing positive for COVID-19. 11 On April 16, 2020, a sixth inmate died from COVID-

19. 12 On April 27, 2020, a seventh inmate died. 13

            Much like several of the inmates at FCI Elkton who have died from COVID-19, Mr.

Wheeler presents a number of health issues that place him at high risk. He is currently 77 years

old, which the CDC recognizes places him as a severely high risk. 14 In fact, the CDC reports that

in the United States, 8 out of 10 deaths from COVID-19 are people over age 65. Mr. Wheeler’s

pro se motion includes his medical records, but for the sake of clarity, he reattaches those records

with the instant motion as Exhibit B. As detailed by Exhibit B, p. 4, Mr. Wheeler suffers from

heart issues and is being treated for an aortic aneurysm, and also suffers from a heart murmur.

People like Mr. Wheeler who have a pre-existing heart condition are particularly susceptible to

fatal problems if they contract COVID-19 because the virus has an abnormal large impact on the

heart. 15

            Furthermore, the prison is treating Mr. Wheeler for diabetes, and is receiving prescriptions

for metformin. Ex. B, pp. 2, 4. Diabetes is a condition that places people at high-risk for COVID-


10
  https://www.cleveland.com/metro/2020/04/fourth-inmate-dies-at-sole-federal-prison-in-ohio-
as-coronavirus-spreads-among-inmates-staff.html
11
  https://www.cleveland.com/metro/2020/04/fifth-inmate-dies-of-coronavirus-at-elkton-federal-
prison-in-ohio.html
12
  https://www.news5cleveland.com/news/continuing-coverage/coronavirus/6th-inmate-at-elkton-
federal-correctional-institution-dies-from-covid-19
13
  https://www.nbc4i.com/community/health/coronavirus/columbus-man-is-seventh-inmate-who-
dies-of-covid-19-at-elkton-correctional/
14
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html
15
  https://www.health.harvard.edu/blog/how-does-cardiovascular-disease-increase-the-risk-of-
severe-illness-and-death-from-covid-19-2020040219401


                                                     9
     Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 10 of 29. PageID #: 7358




19. 16 He also suffers from high blood pressure, for which he is prescribed hydrochlorothiazide;

this is another risk factor for COVID-19. 17 Ex. B, pp. 2-3. Additionally, Mr. Wheeler is being

treated for emphysema, for which he is prescribed several inhalers (cromolyn and albuterol). Ex.

B, pp. 1, 3. Respiratory conditions are another ailment that places him at greater risk if he contracts

COVID-19. 18 Mr. Wheeler’s presentence report details that Mr. Wheeler was in a car accident in

1962, which resulted in surgery, but he still suffers from blood circulation issues and has a history

of blood clots.

          Mr. Wheeler is currently on a living pod with 50 to 60 people, in tight confined areas, in

which two or three inmates are in a single bunking area. The institution is providing inadequate

procedures to properly sanitize areas, and has insufficient practices on social distancing or

preventing the spread of germs. Given the status of his physical health, and all the prevalent risk

factors, his continued incarceration under these conditions places him at great risk.

          Over the last few weeks, Mr. Wheeler has developed tremendous anxiety and depression

over the fear of contracting COVID-19. Given his past and current health issues, he is gravely

afraid of what might happen to him if he contracts COVID-19. He is greatly concerned about the

institution’s inability to keep him separated from others, but further that if he does get sick, that

the institution lacks the ability to properly meet his medical needs. He therefore requests this Court

permit him to be released on home confinement. Given these circumstances, Mr. Wheeler requests

this Court grant him a compassionate release as permitted by 18 U.S.C. § 3582(c)(1)(A). These



16
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html
17
     https://www.webmd.com/lung/coronavirus-high-blood-pressure#1;
18
  https://copdnewstoday.com/2020/03/26/copd-patients-vulnerable-to-severe-covid-19-
infections-study-finds/


                                                  10
     Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 11 of 29. PageID #: 7359




circumstances demonstrate extraordinary and compelling circumstances to justify a reduction in

his custodial sentence.

III.      Exceptional Circumstances: COVID-19 Pandemic

          As of April 30, 2020, the new strain of coronavirus (COVID-19), has infected over

3,100,000 people globally, leading to 229,972 deaths worldwide. 19 Governor DeWine declared a

State of Emergency on March 9, 2020, 20 and on March 11, 2020, the World Health Organization

officially classified COVID-19 as a pandemic. 21 Governor DeWine issued a “stay at home” order

to prevent further spread of the virus. As of April 30, 2020, there have been 17,285 confirmed

cases of the virus in Ohio, 3,533 people have been hospitalized, and 898 have died. 22 The COVID-

19 pandemic is “clearly out of the ordinary, uncommon, or rare” as “COVID-19 is twice as

contagious as the flu, and 20 times more deadly.” 23 The virus is “highly infectious,” and can be

spread “easily and sustainably” from person-to-person. 24 The virus can live on plastic and steel




19
  Coronavirus Map: Tracking the Spread of the Outbreak, The New York Times (April 21,
2020), at https://nyti.ms/2U4kmud (updating daily).
20
  https://ema.ohio.gov/Documents/pdfs/DeWine_Signs_Emergency_Order_Regarding_Coronavi
rus_Response_0309.pdf
21
   WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11, 2020)
at https://bit.ly/2W8dwpS.
22
     https://coronavirus.ohio.gov/wps/portal/gov/covid-19/
23
  Governor Mike DeWine (@GovMikeDeWine), Twitter (Mar. 14, 2020, 2:19PM),
https://twitter.com/GovMikeDeWine/status/1238892579262992384?s=20
24
  See Centers for Disease Control and Prevention, How COVID-19 Spreads (accessed Apr. 3,
2020), https://www.cdc.gov/coronavirus/2019-ncov/prepare/transmission.html

                                                 11
     Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 12 of 29. PageID #: 7360




surfaces for up to 72 hours 25, and, powered by a single cough or sneeze, can be propelled in a gas

cloud that extends up to 27 feet in length. 26

         The CDC has issued guidance that individuals at higher risk of contracting COVID-19 take

immediate preventative actions, including avoiding crowded areas and staying home as much as

possible. 27 The conditions in jails do not allow for an inmate to take the recommended preventive

actions and create an ideal environment for the transmission of contagious disease. 28 Inmates

cycle in and out of jails from all over, and people who work in the facilities leave and return daily,

without effective screening. According to public health experts, incarcerated individuals “are at

special risk of infection, given their living situations,” and “may also be less able to participate in

proactive measures to keep themselves safe;” “infection control is challenging in these settings.” 29

         Given these circumstances and high risk of infection in jails and prisons, federal circuit and

district courts across the country have released defendants from pretrial detention, due to COVID-

19. See Xochihua-James v. Barr, No. 18-71460 (9th Cir. Mar. 23, 2020) (unpublished) (sua sponte

releasing detainee from immigration detention “[I]n light of the rapidly escalating public health



25
   Neeltje van Doremalen et al., Aerosol and Surface Stability of SARS-CoV-2 as Compared with
SARS-CoV-1, NEW ENG. J. MED., 2 (2020), available at https://doi.org/10.1056/NEJMc2004973
 (accessed Apr 2, 2020).
26
   Lydia Bourouiba, Turbulent Gas Clouds and Respiratory Pathogen Emissions: Potential
Implications for Reducing Transmission of COVID-19, JAMA (2020),
https://jamanetwork.com/journals/jama/fullarticle/2763852 (accessed Apr 2, 2020)
27
     https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/asthma.html
28
  Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases
45(8):1047-1055, at https://doi.org/10.1086/521910

29
   “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President
Mike Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts
in the United States,” (March 2, 2020), at https://bit.ly/2W9V6oS.


                                                  12
  Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 13 of 29. PageID #: 7361




crisis”); United States v. Meekins, Case No. 1:18-cr-222-APM, Dkt. No. 75 (D.D.C. Mar. 31, 2020)

(post-plea, pre-sentence release order releasing defendant with three pending assault charges due

to extraordinary danger COVID-19 poses to folks in detention); United States v. Davis, No. 1:20-

CR-9-ELH, Dkt. No. 21 (D. Md. Mar. 30, 2020) (releasing defendant due to the “urgent priority”

of decarcerating, to protect both the defendant and the community, and to preserve Sixth

Amendment rights in this perilous time); United States v. Bolston, Case No. 1:18-cr-382-MLB,

Dkt. No. 20 (N.D. Ga. Mar. 30, 2020) (releasing defendant in part because “the danger inherent in

his continued incarceration at the R.A. Deyton Detention Facility . . . during the COVID-19

outbreak justif[y] his immediate release from custody”); United States v. Hector, Case No. 2:18-

cr-3-002, Dkt. No. 748 (W.D. Va. Mar. 27, 2020) (granting release pending sentencing after Fourth

Circuit remanded detention decision requiring court to specifically consider extraordinary danger

posed by COVID-19 to folks in prison); United States v. Kennedy, No. 5:18-cr-20315, Dkt. No.

77 (E.D. Mich. Mar. 27, 2020) (post-plea presentence release of defendant whose pretrial release

was revoked because “the COVID-19 pandemic constitutes an independent compelling reason”

for temporary release and “is necessary for Defendant to prepare his pre-sentence defense”);

United States v. Mclean, No. 19-cr-380, Dkt. No. (D.D.C. Mar. 28, 2020) (“As counsel for the

Defendant candidly concedes, the facts and evidence that the Court previously weighed in

concluding that Defendant posed a danger to the community have not changed – with one

exception. That one exception – COVID-19 – however, not only rebuts the statutory presumption

of dangerousness, see 18 U.S.C. § 3142(e), but tilts the balance in favor of release.”); United States

v. Jaffee, No. 19-cr-88 (D.D.C. Mar. 26, 2020) (releasing defendant with criminal history in gun

and drug case, citing “palpable” risk of spread in jail and “real” risk of “overburdening the jail’s

healthcare resources”; “the Court is . . . convinced that incarcerating the defendant while the



                                                 13
  Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 14 of 29. PageID #: 7362




current COVID-19 crisis continues to expand poses a greater risk to community safety than posed

by Defendant’s release to home confinement”); United States v. Harris, No. 19-cr-356 (D.D.C.

Mar. 26, 2020) (“The Court is convinced that incarcerating Defendant while the current COVID-

19 crisis continues to expand poses a far greater risk to community safety than the risk posed by

Defendant’s release to home confinement on . . . strict conditions.”); United States v. Stephens,

2020 WL 1295155, __F. Supp. 3d__ (S.D.N.Y. Mar. 19, 2020) (releasing defendant in light of

“the unprecedented and extraordinarily dangerous nature of the COVID-19 pandemic”).

       Given these circumstances, Mr. Wheeler’s concern for his health and safety is real and

significant. A sentence reduction is justified and should be granted by this Court. Mr. Wheeler

requests this Court grant a reduction under 18 U.S.C. § 3582(c)(1)(A).

IV.    Legal Standards for Seeking Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A)

       Prior to 2018, a district court could only receive a motion for sentence reduction under 18

U.S.C. § 3582(c)(1)(A), known as a “compassionate release” upon a motion from the Warden of

the prison where the defendant was being held. The First Step Act of 2018 amended 18 U.S.C. §

3582(c)(l)(A) to allow district courts to modify sentences of imprisonment upon motion by the

defendant if “the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or 30 days from the receipt of such

a request by the warden of the defendant’s facility, whichever is earlier.” § 603(b), 132 Stat.5 194,

5239 (codified at 18 U.S.C.§ 3582(c)(l)(A)).

       Section 3582(c)(1)(A)(i) authorizes the modification of a sentence of imprisonment if

“extraordinary and compelling reasons warrant such reduction” and “such a reduction is consistent

with applicable policy statements issued by the Sentencing Commission,” as set out in United

States Sentencing Guideline § 1B1.13. This Court has discretion to reduce the term of



                                                 14
  Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 15 of 29. PageID #: 7363




imprisonment imposed in this case based on § 3582(c)(1)(A)(i), which states in relevant part that

the Court “may reduce the term of imprisonment, after consideration of the factors set forth in

section 3553(a) to the extent they are applicable, if it finds that extraordinary and compelling

reasons warrant such a reduction[.]” Pursuant to the requirement of 28 U.S.C. § 994(t), as

authorized by 28 U.S.C. § 994(a)(2)(C), the Sentencing Commission promulgated a policy

statement that sets out the criteria for a reduction in sentencing, which, as set forth in U.S.S.G. §

1B1.13 includes, in relevant part:

        (1)(A) extraordinary and compelling reasons warrant the reduction;

        (2)     the defendant is not a danger to the safety of any other person or to the community,
                as provided in 18 U.S.C. § 3142(g); and

        (3)     the reduction is consistent with this policy statement.

Further, the application note, 1B1.13, Application Note 1(A) provided insight into what constitutes

“extraordinary and compelling reasons,” which include the defendant’s medical condition, and

further detailed as:

        (ii)    The defendant is:

                (I)     suffering from a serious physical or medical condition,

                (II)    suffering from a serious functional or cognitive impairment, or

                (III)   experiencing deteriorating physical or mental health because of the aging
                        process,

        that substantially diminishes the ability of the defendant to provide self-care within
        the environment of a correctional facility and from which he or she is not expected
        to recover.

Following the passage of the First Step Act of 2018, a number of other federal district courts have

granted sentence reductions under § 3582(c)(1)(A). See United States v. Beck, Case No. 1:13-CR-

186, 2019 WL 2716505 (M.D.N.C., June 28, 2017); United States v. Johns, Case No. 91-CR-392,



                                                 15
  Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 16 of 29. PageID #: 7364




2019 WL 2646663 (D. Ariz., June 27, 2019); United States v. Cantu-Rivera, Case No. 4:89-CR-

204, Dkt. 492 (S.D.Tx., June 24, 2019) (69-year-old defendant with health issues was granted a

reduction of his life sentence to time served, having served 30 years in prison); United States v.

Cantu, Case No. 1:05-CR-458 (S.D. Tex., June 17, 2019); United States v. McGraw, Case No.

2:02-CR-018, 2019 WL 2059488 (S.D.Ind. May 9, 2019) (72-year-old and wheelchair-bound

defendant with other health issues was granted a reduction in his life sentence after serving sixteen

years); United States v. Bazemore, Case No. 3:12-CR-319, Dkt. 203 (N.D.Tx., March 16, 2019);

United States v. Evans, Case No. 4:15-CR-015, Dkt. 428 (S.D.Tx., March 8, 2019).

       COVID-19 is a game-changer, which warrants consideration for a sentence reduction for

Mr. Wheeler. Other federal courts have recognized the extraordinary and compelling

circumstances that COVID-19 presents in assessing motions for compassionate release. The

following is a list of defendants who have received a sentence reduction under the compassionate

release statute due to COVID-19 (all of which were issued within the last five weeks):

       1)      United States v. Marin, No. 15-CR-252, Dkt. No. 1326 (E.D.N.Y. Mar. 30,
               2020);

       2)      United States v. Muniz, Case No. 4:09-CR-199, Dkt. No. 578 (S.D. Tex.
               Mar. 30, 2020);

       3)      United States v. Campagna, No. 16-CR-78, 2020 WL 1489829 (S.D.N.Y.
               Mar. 27, 2020);

       4)      United States v. Powell, No. No. 1:94-CR-00316 (D.D.C. Mar. 28, 2020);

       5)      United States v. Gonzales, No. 2:18-CR-0232, 2020 WL 1536155 (E.D.
               Wash. Mar. 31, 2020);

       6)      United States v. Wheeler, No. 3:04-CR-095, Dkt. 91 (N.D. Fla., April 1,
               2020);

       7)      United States v. Perez, No 1:17-CR-00513, Dkt. 98 (S.D.N.Y., April 1,
               2020);



                                                 16
Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 17 of 29. PageID #: 7365




   8)     United States v. Rodriguez, No. 2:03-CR-00271, Dkt. 136 (E.D.Pa., April
          1, 2020);

   9)     United States v. Garcia, No. 95-CR-142, (E.D. Wis., March 27, 2020);

   10)    United States v. Foster, No. 1:14-CR-324, Dkt. 191 (M.D.Pa., April 3,
          2020);

   11)    United States v. Zukerman, No. 1:16-CR-194, Dkt. 116 (S.D.N.Y., April 3,
          2020);

   12)    United States v. Esparza, No. 1:07-CR-294, Dkt. 124 (D. Idaho, April 7,
          2020);

   13)    United States v. Plunk, No. 3:94-CR-036 (D. Alaska, April 9, 2020);

   14)    United States v. Sawicz, No. 1:08-CR-287, Dkt. 66 (E.D.N.Y., April 10,
          2020);

   15)    United States v. Clagett, No. 2:97-CR-265, Dkt. 238 (W.D.Wash., April 9,
          2020);

   16)    United States v. Burrill, No. 3:17-CR-491, Dkt. 308 (N.D.Cal., April 10,
          2020);

   17)    United States v. Stahl, No. 1:18-CR-694, Dkt. 53 (S.D.N.Y., April 10,
          2020);

   18)    United States v. Tran, No. 8:08-CR-197, Dkt. 405 (C.D.Cal., April 10,
          2020);

   19)    United States v. Ben-Yhwh, No. 1:15-CR-830, Dkt. 206 (D. Hawaii, April
          13, 2020).

   20)    United States v. Hope, Case No. 90-CR-6108, Dkt. 479 (S.D.Fla., April 10,
          2020);

   21)    United States v. Hakin, Case No. 4:05-CR-40025, Dkt. 158 (D. South
          Dakota, April 6, 2020);

   22)    United States v. Cosgrove, Case No. 2:15-CR-230, Dkt. 95 (W.D.Wa. April
          15, 2020);

   23)    United States v. Samy, Case No. 16-CR-20610, Dkt. 88 (E.D.Mi., April 16,
          2020);



                                         17
     Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 18 of 29. PageID #: 7366




        24)    United States v. Hammond, Case No. 1:02-CR-294, Dkt. 51 (D.D.C. April
               16, 2020);

        25)    United States v. Love, Case No. 1:14-CR-004, Dkt. 41 (W.D.Mi., April 21,
               2020).

V.      The § 3553(a) Factors Warrant the Reduction Requested

        The compassionate release statute permits this Court to reduce a defendant’s sentence upon

consideration of the § 3553(a) factors, and upon a finding that there are extraordinary and

compelling reasons warrant such a reduction. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13.

The COVID-19 pandemic is clearly an extraordinary and compelling reason to consider a

reduction. For the past six weeks COVID-19 has affected every part of the globe and affected all

facets of normal daily living. Citizens in the community have made changes to their daily routine

and to how they physically interact with others. Those who are incarcerated are not able to make

such drastic changes to their daily lives; the conditions of prison place limitations on their ability

to effectively combat this virus. They cannot practice social distancing, but are contained in

crowded living pods, and inmates have little to no control over the way in which their surroundings

are cleaned and sterilized. Further, the sanitary conditions are substantially diminished as

compared to the average community. This places James Wheeler at a heightened risk for COVID-

19 simply by being incarcerated.

        The conditions in the Bureau of Prisons are a relevant consideration for this Court under

the statutory sentencing factors. As detailed in 18 U.S.C. § 3553(a)(2)(D), the district court must

consider “the need for the sentence imposed to provide the defendant with needed education or

vocational training, medical care, or other correctional treatment in the most effective manner.”

(Emphasis added).




                                                 18
  Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 19 of 29. PageID #: 7367




       The institutional problems within the Bureau of Prisons are well highlighted in a recent

civil suit filed by the American Civil Liberties Union on behalf of a class of federal inmates at FCI

Elkton. See Wilson et. al. v. Williams, Case No. 4:20-CV-794, Dkt. 1 (N.D.Ohio, April 13, 2020).

Included in the complaint to that case were two declarations, by Dr. Meghan Novisky and Dr. Joe

Goldenson. See id. at Dkt. 1-3, PageID 47-56; Dkt. 1-4, PageID 57-68. These declarations are

included as exhibits to the instant motion as Exhibits C and D, respectively. While the ACLU

lawsuit, and the accompanying declarations focus on FCI Elkton, the problems highlighted are

seen throughout BOP facilities nationwide, and the findings of the experts should apply to Mr.

Wheeler’s incarceration as well.

       These doctors maintain that given the circumstances in the BOP, inmates who are

medically-vulnerable need to be removed from the prison. See Ex. C, pp. 6-7 (“Significantly

reducing the prison population at Elkton as rapidly as possible is the best line of defense to

maintain the public health interests of persons incarcerated at Elkton, correctional staff who work

at Elkton, and the Ohio community”); Ex. D, p. 9 (“It is my public health recommendation that

everyone who is medically-vulnerable to severe symptoms and death from COVID-19 . . . be

released from FCI Elkton and FCL Elkton immediately.”).

       The lead plaintiff in Wilson alleges the conditions of confinement include residing in a

dorm-style living quarters of 150 bunks, in a cube of 8x9 feet that houses two or three prisoners.

Wilson, No. 4:20-CV-794, Dkt. 1, PageID 4. Another plaintiff, Bellamy, is housed a 6x8 foot cell

with two other inmates and is “constantly and unavoidably” within two feet of other prisoners. Id.

The two other plaintiffs share the same conditions. Id. at PageID 5.

       Once contracted, COVID-19 can cause severe damage to lung tissue, including a

permanent loss of respiratory capacity, and it can damage tissues in other vital organs including



                                                 19
     Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 20 of 29. PageID #: 7368




the heart and liver. 30 People like, Mr. Wheeler, who suffer from pre-existing health issues – being

77 years old, a heart condition, high blood pressure, emphysema, and diabetes,– are at a heightened

risk. Even if a person survives COVID-19, the virus can permanently damage lungs, heart, and

other organs. 31 Approximately 1 out of 5 people who are infected with COVID-19 will need to be

hospitalized, and many of those will need intensive care. 32 Such intensive care often requires

highly specialized equipment like ventilators that are in limited supply, and an entire team of care

providers, including 1:1 or 1:2 nurse-to-patient ratios, respiratory therapists, and intensive care

physicians. 33

        Dr. Novisky, an expert on prisons and prisoner health, notes in her declaration, “prisons,

by their very nature, are high risk sites for the spread of infectious disease.” Ex. C, p. 1. Dr.

Goldenson, a physician with decades of experience in correctional health, agrees: “The risk of

exposure to and transmission of infectious diseases, as well as the risk of harm from developing




30
  Centers for Disease Control and Prevention, Interim Clinical Guidance for Management of
Patients with Confirmed Coronavirus Disease (COVID-19), https://cutt.ly/etRPVRl.
31
   Melissa Healy, Coronavirus infection may cause lasting damage throughout the body, doctors
fear, LA TIMES (Apr. 10, 2020), available at https://cutt.ly/htNrJ77; see also Di Wu et al.,
Plasma Metabolomic and Lipidomic Alterations Associated with COVID-19, MEDRXIV
2020.04.05.20053819 (2020). For high-risk patients who survive, the effect of contracting this
virus can be permanent and debilitating, and can include “profound deconditioning, loss of digits,
neurologic damage, and loss of respiratory capacity.” Declaration of Dr. Jonathan Golob, Dawson
v. Asher, No. 2:20-cv-00409-JLR-MAT at ¶ 4 (W.D. Wash., Mar. 16, 2020), available at
https://cutt.ly/AtNrFOl.
32
   Letter from Faculty at Johns Hopkins School of Medicine, School of Nursing, and Bloomberg
School of Public Health to Hon. James Hogan, Gov. of Maryland (Mar. 25, 2020) available at
https://cutt.ly/stERiXk
33
   Kevin McCoy and Katie Wedell, ‘On-the-job emergency training': Hospitals may run low on
staff to run ventilators for coronavirus patients, USA TODAY (Mar. 27, 2020), available at
https://bit.ly/2V7rLsS.

                                                20
  Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 21 of 29. PageID #: 7369




severe complications or death if infected, is significantly higher in jails, prisons, and detention

centers than in the community.” Ex. D, p. 5.

       Because inmates are forced to exist in close, shared spaces for eating, sleeping, and bathing,

it is impossible for people who are confined in prisons, jails, and detention centers to engage in

the necessary social distancing required to mitigate the risk of transmission. Ex. C, ¶ 10; Ex. D, ¶

20 (“it is “extremely difficult, if not impossible” to implement recommended social distancing and

hygiene procedures in detention settings). Bureau of Prisons facilities contain high numbers of

shared contact surfaces, limited access to medical care, and high numbers of people with chronic

– often untreated – illnesses living in close proximity with each other exacerbate the dangers in

detention settings. Ex. C, ¶ 4; Ex. D, ¶ 24.

       Other public health experts have publicly warned that people held in correctional facilities

are likely to face serious, even grave, harm due to the outbreak of COVID-19, including:

       •       Dr. Gregg Gonsalves, a professor at Yale School of Public Health;
       •       Dr. Ross MacDonald, Chief Medical Officer for Correctional Health Services;
       •       Dr. Marc Stern, an affiliate faculty member at the University of Washington School
               of Public Health and a correctional health care consultant,
       •       Dr. Oluwadamilola T. Oladeru, a resident physician in the Harvard Radiation
               Oncology Program at Massachusetts General Hospital, and Adam Beckman, a
               student at Harvard Medical School,
       •       Dr. Homer Venters, former chief medical officer of the New York;
       •       the faculty at Johns Hopkins schools of nursing, medicine, and public health; and
       •       Dr. Josiah Rich, a Professor of Medicine and Epidemiology at Brown University.

See Wilson, Case No. 4:20-CV-794, Dkt. 1, PageID 12-13 (footnotes include full citations and

hyperlinks).

       As detailed above, nationwide there are 1,376 total cases of COVID-19 in BOP facilities

(1,046 inmates and 330 staff members) and a total of 28 inmate deaths. See supra footnote 1. These

figures will grow every day and will threaten the health and lives of prisoners, staff, and the

surrounding community. Dr. Novisky writes: “Given the structure, operations, and current


                                                21
   Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 22 of 29. PageID #: 7370




conditions at Elkton, there is no realistic set of internal conditions or practices that FBOP can use

that will prevent additional infection of prisoners and staff given the current number of prisoners

living at Elkton.” Ex. C, ¶ 16. As detailed in the complaint in Wilson, inmates at Elkton live in

crowded quarters; sleep in beds within a few feet of each other; the entire prison is “overcrowded,

and every bed is taken up.” Wilson, Case No. 4:20-CV-794, Dkt. 1, PageID 16. Each unit contains

only a few sinks and showers, shared by more than a hundred people, and these showers and sinks

are close together; also the limited televisions, phones, and computers are shared, in constant use,

and close to each other, all of which greatly increase the risk of transmission. Id. Residents eat

together, and do not have adequate hygiene products. Id. at PageID 17.

        The growing numbers of ill and dead at Elkton “make it clear that current measures being

taken by the Bureau of Prisons are not sufficient in strength nor impact to adequately protect its

staff, its prisoners, or the public.” Ex. C, ¶ 6. “The death rate [at Elkton] will increase substantially

before it starts to diminish without major interventions.” Ex. D, ¶ 32. 59. Due to the severity of the

threat posed by COVID-19, and its potential to rapidly spread throughout a correctional setting,

public health experts recommend the rapid release from custody of people most vulnerable to

COVID-19. Ex. C, ¶¶ 18-19; Ex. D, ¶ 33. 60. Release protects the people with the greatest

vulnerability to COVID-19 from transmission of the virus, and also allows for greater risk

mitigation for people held or working in a prison and the broader community. Ex. C, ¶ 13. Release

of the most vulnerable people from custody also reduces the burden on the region’s health care

infrastructure by reducing the likelihood that an overwhelming number of people will become

seriously ill from COVID-19 at the same time. Ex. C, ¶ 14. While Mr. Wheeler is medically-

vulnerable simply due to his age, his history of heart issues, emphysema, diabetes, and high blood

pressure provides an even greater cause for concern.



                                                   22
  Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 23 of 29. PageID #: 7371




       As to said pending lawsuit for relief, the Honorable James S. Gwin found the circumstances

at FCI Elkton were so deplorable and dangerous that he ordered all medically-vulnerable inmates

at FCI Elkton to be transferred out of the institution within two weeks. Wilson v. Williams, Case

No. 4:20-CV-794, Dkt. 22 (N.D. Ohio April 22, 2020). Judge Gwin found based on the spread of

COVID-19 at FCI Elkton, and the Bureau of Prisons’s inability to properly stop the spread,

preliminary injunctive relief was required for a class of individuals. Judge Gwin found the Bureau

of Prisons had “been deliberately indifferent” to the risks of COVID-19 and in their efforts to

reduce those risks. Id., Dkt. 22, PageID 367.

       While the situation FCI Terre Haute are clearly less dire than at FCI Elkton, the conditions

within the Bureau of Prisons are concerning throughout all facilities. While FCI Elkton is the most

obvious example of how prison conditions are encouraging the spread of the virus, these conditions

are found in all facilities. It is really only a matter of time before FCI Terre Haute suffers from the

same issues that currently face FCI Elkton. Mr. Wheeler’s medical conditions place him at risk for

fatal complications if he contracts COVID-19, and the prison is not properly equipped to address

any health complications he develops. Therefore, he asks this Court to consider such conditions,

in conjunction with his personal medical issues, in determining whether a sentence reduction is

warranted under 18 U.S.C. § 3582(c)(1)(A).

VI.    Changes to Mr. Wheeler’s statutory and guideline range since his original sentence

       In the sixteen years since Mr. Wheeler was sentenced, a number of changes to the law have

occurred, both the statutory range and sentencing guidelines range to which he was subjected.

Through these changes to the law, it cannot be denied that if Mr. Wheeler was convicted of the

same charges today, under current law, he would not be facing the same statutory penalties or same

guideline range. More specifically, Mr. Wheeler’s statutory range was 20 years to life under 21



                                                  23
  Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 24 of 29. PageID #: 7372




U.S.C. §§ 841(b)(1)(A), 846 and 851. He was also found to be a career offender, which placed his

total offense level at 41, Criminal History Category VI, and a sentencing guideline range of 360

months to life. Ex. A, p. 19. Mr. Wheeler would be subject to lesser penalties if convicted today,

and he asks this Court to consider this fact for the instant motion for relief.

       The fact that Mr. Wheeler’s statutory and guideline ranges have been lowered is an

appropriate consideration for this Court in determining whether a compassionate release is

warranted under 18 U.S.C. § 3582(c)(1)(A). See e.g., United States v. Maumau, 2020 WL 806121,

*4 (D. Utah Feb. 18, 2020) (granting a compassionate release, and reducing defendant’s 55-year

sentence to time served as defendant would not receive the same sentence due to recent changes

in law under 18 U.S.C. § 924(c)); United States v. Young. 2020 WL 1047815 (M.D.Tenn. March

4, 2020) (finding extraordinary and compelling circumstances in defendant’s health issues and the

disparity between his sentence and the sentence he would receive under current law); United States

v. O’Bryan, 2020 WL 869475, *1 (D.Kan. February 21, 2020) (granting reduction because of the

§ 924(c) sentence stacking, as defendant’s 25-year sentence would now be ten); United States v.

Urkevich, 2019 WL 6037391, *2 (D.Neb. November 14, 2019) (granting reduction because of the

§ 924(c) sentence stacking, as defendant’s 848-month sentence would be 368 months today);

United States v. Brown, 411 F. Supp. 3d 446, 453 (S.D. Iowa 2019) (“a district court assessing a

compassionate release motion may [ ] consider the resulting sentencing disparity when assessing

if there are “extraordinary and compelling reasons” supporting release.”).

       While Mr. Wheeler was subject to a statutory range of 20 years to life at the time of his

offense, today his offense would instead carry a statutory term of ten years to life. Both then, and

now, his offense was under 21 U.S.C. § 841(b)(1)(A), but the statutory ranges have been altered

by the First Step Act, passed in December of 2018. Section 401(a)(2) of the First Step Act, 132



                                                  24
  Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 25 of 29. PageID #: 7373




Stat. 5194, 5220, altered the mandatory minimum penalties set forth in 21 U.S.C. § 841(b)(1)(A).

One thing the statute did was change the twenty-year mandatory minimum to fifteen years for a

conviction under § 841(b)(1)(A) with one qualifying prior conviction under § 851.

       Secondly, the First Step Act changed what qualifies as a conviction that can enhance the

statutory range. Prior to the First Step Act, under § 841(b)(1)(A) a sentence of ten years to life

could be escalated to twenty years to life if the defendant had a previous conviction for a “felony

drug offense.” 21 U.S.C. 841(b)(1)(A). This is how Mr. Wheeler’s statutory range was escalated

from 10-to-life to 20-to-life – due to his 1972 Indiana conviction for possession of drugs. PSR at

¶ 92. Section 401(a) of the First Step Act removed the term “felony drug offense” and replaced it

with “serious drug felony” 132 Stat. at 5220. The term “serious drug felony,” as defined by 18

U.S.C. § 924(e)(2)(A)(ii) is limited to drug offenses involving the “manufacturing, distributing, or

possessing with intent to manufacture or distribute, a controlled substance.” In other words, under

the First Step Act, only drug trafficking convictions can enhance a defendant’s statutory range

beyond the 10 years to life term under the current version of 21 U.S.C. § 841(b)(1)(A). Mr.

Wheeler’s statutory range was enhanced to 20 years to life because of his Indiana drug possession

offense. PSR at ¶ 92. Because this offense if for drug possession, not trafficking, it would not

qualify under today’s laws as a “serious drug felony” and thus could not enhance Mr. Wheeler’s

statutory range. Thus, under current law, he would only be subject to a ten-year mandatory

minimum under today’s law. Mr. Wheeler asks this Court to consider this fact in determining

whether he should receive a sentence reduction.

       Mr. Wheeler’s sentencing guideline range would also be significantly reduced if today’s

guidelines were applied. The presentence report initially found that Mr. Wheeler’s criminal history

score placed in Criminal History Category II. Ex. A, p. 12; PSR at ¶ 111. At the sentencing hearing,



                                                25
  Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 26 of 29. PageID #: 7374




however, the government sought to impose the career offender enhancement on Mr. Wheeler. Ex.

A, p. 6. The government claimed Mr. Wheeler’s two predicate offenses to qualify him as a career

offender were: 1) the 1972 Indiana drug possession conviction, PSR ¶ 92; and 2) the Florida federal

RICO conviction, PSR ¶ 103. Ex. A, p. 6. The Court agreed, and in doing so, raised Mr. Wheeler’s

base offense level from 36 to 37, and also increased his Criminal History Category from II to VI,

as required by U.S.S.G. § 4B1.1(b). Ex. A, pp. 19-20.

       While the Court found his 1972 Indiana drug possession conviction was a qualifying career

offender predicate, this conclusion was in error. A defendant is only a career offender if they have

two prior convictions for a “controlled substance offense,” as defined by U.S.S.G. § 4B1.2(b). See

U.S.S.G. § 4B1.1. A “controlled substance offense” is limited to drug trafficking offenses, not

drug possession offenses, as the Guidelines define the term as:

       an offense under federal or state law, punishable by imprisonment for a term
       exceeding one year, that prohibits the manufacture, import, export, distribution, or
       dispensing of a controlled substance (or a counterfeit substance) or the possession
       of a controlled substance (or a counterfeit substance) with intent to manufacture,
       import, export, distribute, or dispense.

Therefore, the Court erred in finding Mr. Wheeler’s 1972 Indiana drug possession offense

qualified as a career offender predicate. If resentenced today, the career offender guideline would

not be applied. As such, Mr. Wheeler’s base offense would be determined by U.S.S.G. § 2D1.1.

Mr. Wheeler’s offense involving 87 kilograms of cocaine and the corresponding amounts of

marijuana and valium as set forth in the presentence report, PSR ¶ 57, equates to a converted drug

weight of 17,400 kilograms. Under the current sentencing guidelines, this equals a base offense

level of 34. U.S.S.G. § 2D1.1(c)(3) (converted drug weight between 10,000 kg and 30,000). With

his four-level enhancement for his role, his total offense level would be 38. Applying his Criminal




                                                26
  Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 27 of 29. PageID #: 7375




History Category II (since he would no longer be a career offender), the corresponding guideline

range would be 262 to 327 months.

        In total, under the current guidelines, Mr. Wheeler’s range would no longer be 360 months

to life, but be 262 to 327 months. Also keep in mind that he was sentenced in December of 2004,

only a few months before United States v. Booker, 543 U.S. 220 (2005), was issued when the

guidelines were mandatory; today sentencing courts consider varying downward from the now-

discretionary guidelines. While the changes to the law, as set forth above, are significant, none of

them provide independent grounds for relief in which Mr. Wheeler could obtain relief from his life

sentence. These statutory and guidelines changes are not retroactive. This Court, however, has the

power to consider these changes to the law in determining whether a sentence reduction is

warranted under 18 U.S.C. § 3582(c)(1)(A). The compassionate release statute provides this Court

with significant discretion to consider whatever may be relevant to Mr. Wheeler’s continued

incarceration.

        The fact that he would likely not receive the same sentence today is a valid consideration,

especially in conjunction with Mr. Wheeler’s personal health issues and the COVID-19 pandemic

that is greatly affecting our nation’s prisons. In looking at the totality of these issues, there exists

extraordinary and compelling reason to grant a compassionate release and permit the 77-year-old

James Wheeler to serve the remainder of his sentence on home confinement.

VII.    Mr. Wheeler’s Letters of Support and Release Plan

        If this Court granted Mr. Wheeler the requested relief, he would go to live with his sister

in East Blufton, Indiana, as a condition of his home confinement. If released, his primary objective

would be to obtain the necessary medical care he needs to ensure his health and safety. Once he




                                                  27
  Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 28 of 29. PageID #: 7376




was stable, he would seek to find his own independent living arrangement where he could maintain

his home confinement status.

       To further demonstrate Mr. Wheeler’s release plan efforts, he attaches to this motion

Exhibit E, which consists of 32 pages of letters of support for Mr. Wheeler. Each of these letter

demonstrate that Mr. Wheeler has significant contacts in the community, who are dedicated to

assisting him with his transition back to the community. The first letter is by Matt Frank, the

regional spokesman for the Outlaws Motorcycle Club. Ex. E, p. 1. Mr. Frank explains that Mr.

Wheeler will not have any contact with his co-defendants or members of the Outlaws Motorcycle

Club. He further that makes clear that all 36 of Mr. Wheeler’s co-defendants have been released

from prison and that none of them have violated their supervised release terms. Ex. E, p. 1. The

remaining letters are all from friends of Mr. Wheeler who detail that he is no longer a threat to the

community, that he has significant health issues, and a fear that COVID-19 will have serious

consequences on Mr. Wheeler’s health condition if he contracts the virus. All these letters request

leniency and that this Court reduce his life sentence. Ex. E, pp. 1-32. Mr. Wheeler asks this Court

to consider these letters in evaluating his motion for compassionate release.

VIII. Conclusion

       For the foregoing reasons, James Wheeler requests this Court grant him a compassionate

release as permitted by 18 U.S.C. § 3582(c)(1)(A). These circumstances demonstrate extraordinary

and compelling circumstances to justify a reduction in his custodial sentence. He asks this Court

to reduce his sentence to time served and that he immediately be placed on supervised release,

with the condition he be placed on home confinement through the remainder of his custodial term.




                                                 28
Case: 3:03-cr-00739-JGC Doc #: 2281 Filed: 05/05/20 29 of 29. PageID #: 7377




                                  Respectfully submitted,

                                  STEPHEN C. NEWMAN
                                  Federal Public Defender
                                  Ohio Bar: 0051928

                                  /s/ Jeffrey B. Lazarus
                                  JEFFREY B. LAZARUS
                                  Assistant Federal Public Defender
                                  Ohio Bar: 0079525
                                  1660 West Second Street, Suite #750
                                  Cleveland, OH 44113
                                  (216)522-4856 Fax:(216)522-4321
                                  E-mail: jeffrey_lazarus@fd.org

                                  Attorney for James Wheeler




                                     29
